Stephen, J.,
delivered the opinion of the court.
After adverting to the facts alleged in the pleadings, he said, according to the principles of equitable jurisprudence, the personal estate is the natural fund for the payment of debts and legacies, and generally speaking, is first to be exhausted, before resort can be had to the real property. In the present case, the testator charges both his real and personal estate with the payment of his debts and legacies, and it should regularly appear upon the face of the pleadings, that the whole of the personalty had been applied, towards their extinguishment, before a court of equity could consistently, with established principles, decree the land to be liable for that purpose. The bill in this case does not expressly charge a deficiency of the personal fund; on the contrary, it only alleges that fact by a vague and doubtful implication, where it states, that he has “reason to believe that the bonds in suit as aforesaid, will not more than cover the liability of the said land.” An averment so essential to the complainant’s merits, ought to be expressly made, and not left to argumentative inference or construction. If the personal estate *158was adequate to the payment of the legacies, no liability could ever attach upon the land purchased by the complainant, and of course there would be no ground for his application to a court of equity for relief; although therefore, it was admitted, as stated in the decree, that the personal assets were exhausted, yet, as in equity, a party must always obtain redress secundum allegata et probata, without deciding upon the other points, raised during the discussion; we think the decree of the court below must be reversed, but without prejudice.
DECREE REVERSED.